DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter

Claims 7-10 and 13-16 would be objected to as being allowable subject matter but for their dependence on a rejected claim. 

Claim Objections
Claims 1-16 objected to because of the following informalities:  “satisfies following condition(s)” should be “satisfies the following condition(s)”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 11, 12, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (PGPUB 20190361201) in view of Lin et al. (PGPUB 20170299846).


Regarding claim 1, Chang discloses a camera optical lens comprising, from an object side to an image side: 
a first lens having a positive refractive power (610, Table 11 and [0239]); 
a second lens having a positive refractive power (620, Table 11 and [0240]); 
a third lens having a negative refractive power (630, Table 11 and [0241]); 
a fourth lens (640, Table 11 and [0242]); 
a fifth lens (650, Table 11 and [0243]); and 
a sixth lens (660, Table 11 and [0244]).
Chang discloses wherein f2/f3 = 23.98 ([0248]) and where d2/d4 is 4.0 (Table 11). Chang does not disclose wherein the camera optical lens satisfies following conditions:

  
    PNG
    media_image1.png
    55
    229
    media_image1.png
    Greyscale
 
where f2 denotes a focal length of the second lens; f3 denotes a focal length of the third lens; d2 denotes an on-axis distance from an image-side surface of the first lens to an object-side surface of the second lens; and d4 denotes an on-axis distance from an image-side surface of the second lens to an object-side surface of the third lens.
Lin teaches a similar lens system having the same power arrangement (Table 11) wherein d2/d4 is 1.825 (Table 11).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Chang and Lin such that d2/d4 was within 0.50 and 3.00 motivated by reducing the size of the system.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy -20.00 ≤ f2/f3 ≤ -10.00, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). One having ordinary skill in the art would have sought to adjust the focal length of the second or third lens motivated by improving image quality.

Regarding claim 2, modified Chang discloses satisfying 0.53 ≤ d2/d4 ≤ 2.95 (Table 11 of Lin) does not disclose satisfying -19.75 ≤ f2/f3 ≤ -10.05.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy 19.75 ≤ f2/f3 ≤ -10.05, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). One having ordinary skill in the art would have sought to adjust the focal length of the second or third lens motivated by improving image quality.
Further, the office would like to note that this is difference of 3% from the ranges of claim 1 in each case and therefore would be considered close but not overlapping and would be expected to have the same properties Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 

Regarding claim 3, modified Chang discloses wherein an object-side surface of the first lens is convex in a paraxial region and the image-side surface of the first lens is convex in the paraxial region (Fig. 6A and Table 11); and the camera optical lens further satisfies following conditions:
0.45 ≤ f1/f ≤ 1.42 (Table 11 of Chang where f1 = 2.256 and f = 3.259 giving 0.69);
-1.56 ≤ (R1+R2)/(R1-R2) ≤ -0.46 (Table 11 of Lin where R1 = 3.099, R2 = -15.536 giving -0.66); and
0.05 ≤ d1/TTL ≤ 0.15 (Table 11 of Chang where d1 = 0.42, TTL = 2.816 giving 0.149 and Table 11 of Lin where d1 = 1.069, TTL = 9.769 giving 0.11);
where f denotes a focal length of the camera optical lens, f1 denotes a focal length of the first lens, R1 denotes a curvature radius of the object-side surface of the first lens;  17R2: denotes a curvature radius of the image-side surface of the first lens; dl denotes an on-axis thickness of the first lens; and TTL denotes a total optical length from the object-side surface of the first lens to an image surface of the camera optical lens along an optical axis.  

Regarding claim 4, modified Chang discloses further satisfying following conditions: 
-0.97 ≤ (R1+R2)/(R1-R2) ≤ -0.57 (Table 11 of Lin where R1 = 3.099, R2 = -15.536 giving -0.66); and
0.08 ≤ d1/TTL ≤ 0.12 (Table 11 of Lin where d1 = 1.069, TTL = 9.769 giving 0.11).
Modified Chang does not disclose satisfying 0.72 ≤ f1/f ≤ 1.13 (Chang teaches in Table 11 a value of 0.69, which is 0.03 from the claimed range).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to satisfy 0.72 ≤ f1/f ≤ 1.13 since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to adjust the focal length for a particular imaging utility.

Regarding claim 5, modified Chang discloses wherein the second lens comprises the object-side surface being concave in a paraxial region and the image-side surface being convex in the paraxial region (Table 11 of Chang); and the camera optical lens further satisfies following conditions:  
10.18 ≤ f2/f ≤ 62.31 (Table 11 where f2 = 93.503 and f = 3.259 giving 28.7);
0.04 ≤ d3/TTL ≤ 0.13 (Table 11 where d3 = 0.262 and TTL = 2.816 giving 0.09);
where f denotes a focal length of the camera optical lens; R3 denotes a curvature radius of the object-side surface of the second lens; R4 denotes a curvature radius of the image-side surface of the second lens; d3 denotes an on-axis thickness of the second lens; and TTL denotes a total optical length from an object-side surface of the first lens to an image surface of the camera optical lens along an optical axis.
Modified Chang does not disclose satisfying:
2.26 ≤ (R3+R4)/(R3-R4) ≤ 31.90.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy 2.26 ≤ (R3+R4)/(R3-R4) ≤ 31.90, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). One having ordinary skill in the art would have sought to adjust the shape of the second lens motivated by improving image quality.

Regarding claim 6, modified Chang discloses satisfying the following conditions:  
16.29 ≤ f2/f ≤ 49.85 (Table 11 where f2 = 93.503 and f = 3.259 giving 28.7);

Modified Chang does not disclose satisfying:
3.61 ≤ (R3+R4)/(R3-R4) ≤ 25.52.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy 3.61 ≤ (R3+R4)/(R3-R4) ≤ 25.52, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). One having ordinary skill in the art would have sought to adjust the shape of the second lens motivated by improving image quality.

Regarding claim 11, modified Chang discloses wherein the fifth lens has a positive refractive power, and comprises an object-side surface being concave in a paraxial region and an image-side surface being convex in the paraxial region (Table 11 of Chang), and the camera optical lens further satisfies following conditions:  
0.29 ≤ f5/f ≤ 0.95 (Table 11 of Chang where f5 = 3.094, f = 3.259 giving 0.94);
0.61 ≤ (R9+R10)/(R9-R10) ≤ 2.00 (Table 11 of Chang where R9 = -9.65, R10 = -1.55 giving 1.38); and
0.07 ≤ d9/TTL ≤ 0.22 (Table 11 of Chang where d9 = 0.303, TTL = 2.816 giving 0.11); 
where f denotes a focal length of the camera optical lens; f5 denotes a focal length of the fifth lens; R9 denotes a curvature radius of the object-side surface of the fifth lens; R10 denotes a curvature radius of the image-side surface of the fifth lens; d9 denotes an on-axis thickness of the fifth lens; and 

Regarding claim 12, modified Chang discloses further satisfying following conditions:
0.98 ≤ (R9+R10)/(R9-R10) ≤ 1.6 (Table 11 of Chang where R9 = -9.65, R10 = -1.55 giving 1.38); and
0.11 ≤ d9/TTL ≤ 0.18 (Table 11 of Chang where d9 = 0.303, TTL = 2.816 giving 0.11).
Modified Chang does not disclose 0.47 ≤ f5/f ≤ 0.76 (Table 11 of Chang where f5 = 3.094, f = 3.259 giving 0.94).
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy 0.47 ≤ f5/f ≤ 0.76, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). One having ordinary skill in the art would have sought to adjust the focal length of the fifth lens motivated by improving image quality for particular utilities.

Regarding claim 17, modified Chang discloses where a total optical length TTL from an object-side surface of the first lens to an image surface of the camera optical lens along an optical axis is less than or equal to 5.34 mm (Table 11 where TTL is 2.816).

Regarding claim 18, modified Chang discloses wherein the total optical length TTL of the camera optical lens is less than or equal to 5.09 mm (Table 11 where TTL is 2.816).

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Lin and further in view of Lai et al. (PGPUB 20170227737).

Regarding claim 19, modified Chang does not disclose wherein an F number of the camera optical lens is less than or equal to 2.08.
However, Lai teaches a similar lens system (Table 15 where the power is +, +, -, -, +, -) having an F number of 1.9 (Table 15).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Chang and Lai motivated by improving image quality of particular imaging utilities.

Regarding claim 20, modified Chang discloses wherein the F number of the camera optical lens is less than or equal to 2.04 (Table 15 of Lai).

Response to Arguments
Applicant's arguments filed 9/15/2021 have been fully considered but they are not persuasive.

Applicant argues that the Chen does not disclose the d3/d5 range that is claimed. Applicant also states that conditional expressions are mutually restricted and a slight change to one condition will lead to different technical effects. The office agrees that Chen does not disclose the claimed range of f2/f3 and that a change to a single variable in a lens system may lead to large differences in the optical performance of the system. However, the office must consider the capability of one having ordinary skill in the art and all the tools available (lens engineering software) when determining if a particular lens modification is reasonable. In this case, modifying the object-side surface of the second lens to be -2.59 changes the focal length to 73.0 and the total focal length to 3.22 from 3.259. This modification places the value of f2/f3 within the range at -18.6. This proposed modification is not intended to be a limiting example. The tools available to the office are not to the same level of an ordinary artisan and it would be 
Applicant states that it is not a simple superposition of the functions of each lens when combining the prior art because each lens interacts with other lenses. The office agrees. However, one of ordinary skill in the art is also a person of ordinary creativity, not an automaton. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). A person of ordinary skill would not simply replace one lens for another. Rather, they would consider the teachings of the prior art, such as a beneficial ratio of powers, thicknesses or other well-known variables that impact image quality, and then use their skill and creativity to integrate the combination using the tools available to them. 
The applicant states that one of ordinary skill will not combine two relational expressions with different technical ideas to obtain another technical solution. The office does not have the position or suggested that the modification of f2/f3 and d2/d4 was for a single technical solution. Rather, the office’s position is that it is obvious to shorten the d2 length in order to reduce the total length of the system and it is obvious to modify the f2/f3 ratio to be within the claimed range for the correction of aberrations. Further, the two ratios have no direct consequences with one another. That is, the distance between lenses does not have an effect the focal length of the individual lenses. It is true that the overall focal length of the system is changed, but this is easily accommodated for by one of ordinary skill and the usual tools of the art. Chang’s high powered second lens, which the office can find no specific conditions for in the Chang reference, allows it to be easily modified with minor ramifications to the system as a whole. For example, changing d2 to .075 and R3 to -2.59 results in an overall focal length of 3.257 (compared to 3.259 originally) and satisfaction of both of the ratios found in claim 1.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/             Primary Examiner, Art Unit 2872